                                                                        FILED
                 IN THE UNITED STATES DISTRICT COURT
                                                                          NOV 2 8 2018
                     FOR THE DISTRICT OF MONTANA                       Cieri<, U.S District Court
                                                                          District Of Montana
                          MISSOULA DIVISION                                     Missoula




 COLUMBIA FALLS ALUMINUM                             CV 18-131-M-DWM
 COMPANY, LLC,

              Plaintiff,
                                                           ORDER
       vs.

ATLANTIC RICHFIELD COMPANY,

              Defendant.


      Defendant Atlantic Richfield Company moves for the admission of Adam S.

Cohen to practice before this Court in this case with Randy J. Cox to act as local

counsel. Mr. Cohen's application appears to be in order.

      Accordingly, IT IS ORDERED that Defendant's motion to admit Adam S.

Cohen pro hac vice (Doc. 18) is GRANTED on the condition that Mr. Cohen shall

do his own work. This means that Mr. Cohen must do his own writing; sign his

own pleadings, motions, and briefs; and appear and participate personally.

Counsel shall take steps to register in the Court's electronic filing system ("CM-

ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk' s Office.



                                          1
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Cohen, within fifteen (15) days of the date of this Order:

      ( 1)   "certify in writing and under oath" to the Montana Supreme Court and

the State Bar that "he ... will be bound by the[] Rules of Professional conduct in

his ... practice of law in this State and will be subject to the disciplinary authority

of this State," Mont. R. Prof. Cond. 8.5; D. Mont. L.R. 83.l(d)(3)(J), and

      (2)    file a notice in this Court acknowledging his admission under the

terms set forth above.
                         ~
      DATED this     9fl> day of November, 2018.



                                                       olloy, District Judge
                                                       District Court




                                           2
